MEMORANDUM **
Lauren Paulson appeals pro se from the district court’s judgment dismissing his action alleging violation of various federal and state rights arising out of his suspension from the Oregon State Bar’s Board of Governors. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Rossi v. Motion Picture Ass’n of Am. Inc., 391 F.3d 1000, 1002 (9th Cir.2004), and we affirm.
Paulson challenges a by-law passed in October 2004, which temporarily suspends any Board of Governors’ member from service while a disciplinary prosecution is pending against that member.
The district court properly dismissed most of Paulson’s claims because they rested on conclusory allegations and unwarranted inferences, unsupported by specific facts. See Simpson v. AOL Time Warner Inc., 452 F.3d 1040, 1046 (9th Cir.2006) (holding conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss).
The district court properly dismissed Paulson’s remaining defamation and First Amendment claims because he failed to present evidence sufficient to raise a genuine issue of material fact. See Dark v. Curry County, 451 F.3d 1078, 1082 (9th Cir.2006) (setting forth summary judgment standard). We affirm the district court’s decision that the passage of the by-law, and all acts done to allow for its passage, were protected by legislative immunity, thus removing the basis upon which all of Paulson’s remaining claims rest. See Thornton v. City of St. Helens, 425 F.3d 1158, 1163 (9th Cir.2005).
Paulson’s motion to file an oversized reply brief is granted. The clerk shall file the brief received on September 11, 2006.
Paulson’s remaining contentions are also unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.